UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22349 Capital Private Client Services Funds (Exact Name of Registrant as Specified in Charter) 6455 Irvine Center Drive Irvine, California 92618 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (949) 975-5000 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Capital Core Municipal Fund Capital Short-Term Municipal Fund Capital California Core Municipal Fund Capital California Short-Term Municipal Fund Capital Core Bond Fund Capital Global Equity Fund Capital Non-U.S. Equity Fund Capital U.S. Equity Fund Semi-annual report for the period November 1, 2010 throughApril 30, 2011 (unaudited) Capital Private Client Services Funds Investment Adviser’s Report April 30, 2011 (unaudited) Dear Shareholder: We would first like to welcome all of the new shareholders who have joined the Capital Private Client Services Funds in recent months. In April we marked the one-year anniversary of our launch by introducing three new equity funds: Capital U.S. Equity, Capital Non-U.S. Equity and Capital Global Equity. A complete list of holdings for these funds as of April 30, 2011 is contained in this semi-annual report. You will also find results and holdings information for our five bond funds: Capital Core Municipal, Capital Short-Term Municipal, Capital California Core Municipal, Capital California Short-Term Municipal and Capital Core Bond. The bond funds all protected client assets for the six month period ending April 30, 2011, through what has been an increasingly volatile environment for fixed-income securities. Below you will find a discussion about the most recent period from your equity and fixed-income portfolio management teams. Should you have any additional questions or need further information about the funds, please contact your Investment Counselor or call (866) 421-2166. We appreciate your continued trust and confidence in the Capital Private Client Services Funds. Sincerely yours, /s/ John B. Emerson John B. Emerson President Capital Private Client Services Funds June 10, 2011 EQUITY DISCUSSION Recent months have contained a number of anxious moments for equity investors, fueled primarily by geopolitical events and devastating natural disasters. Despite heightened volatility, the impact on the stock market so far has been relatively modest. Strong corporate earnings, a rise in consumer spending and ongoing merger activity combined to keep equities firmly in positive territory during the short period under review. Why has the market done so well in the face of such daunting headlines? In a word, earnings. Corporations continue to benefit from efforts to enhance productivity undertaken during the depths of the recession. At the same time, consumer confidence has improved, and both individuals and corporations are spending more money. Capital expenditures are on the rise and inventories are being replenished. Despite some signs that the double-digit growth of the past few years may be slowing in parts of the emerging world—including China and India—the global economic recovery remains in place, underpinned by the continuing development of a massive middle class in those still-robust economies. Here in the U.S., research shows that expansionary periods have tended to last for an average of nearly five years since World War II. Although the past is certainly no guarantee of the future, it is quite possible that the current economic expansion could still have room to grow. Although conditions seem positive for the market overall, careful stock selection will no doubt be increasingly important going forward. We are focused on finding companies in all corners of the globe capable of generating increasing sales and growing earnings, especially over the long-term. FIXED-INCOME DISCUSSION Even though nominal yields remain low, bonds continued to serve their primary role of providing modest protection against brief episodes of stock market disruption during the past six months. The municipal market pulled back early in the period after some pundits predicted that sweeping defaults were on the horizon. In some cases, this turned out to be a buying opportunity, as prices recovered once investors realized that not all municipalities are vulnerable to the same challenges. While the revenue picture has improved for many state and local governments, careful due diligence remains critical to finding the right investments. In taxable bond portfolios, we favor high-grade corporate securities largely backed by profitable companies that have slashed costs, increased efficiencies and built solid cash reserves. Though rates will likely have an upward bias from here, we don’t expect much movement until employment and the housing market improve. Four primary variables impacted the bond market during the period: economic conditions, fund flows, supply and demand, and headlines. The U.S. economy continues to rebound, though the pace of growth appears to be slowing. This reduces the likelihood that core inflation will materially rise, lessening the risk of any immediate rate hikes by the Federal Reserve. Given the strength in the stock market over the past two years, investors are feeling more comfortable with equities. The flood of cash pouring into bond funds from late 2008 through 2010 has reversed as investors have recently begun moving into stocks at a faster rate. This trend has had an impact on the supply and demand equation. As investors pull away from bonds, managers must raise cash by selling securities. At the same time, new bond issuance has been low, especially in the municipal market, creating an imbalance and more limited liquidity. Finally, bonds have faced an increased litany of negative headlines, from the disaster in Japan to concerns about the possibility of higher interest rates. On that note, we do believe that any rise in rates will be slower than many expect. The Fed is unlikely to begin tightening short-term rates until significant improvements in both housing and employment are evident. If the Fed raises rates before these key drivers strengthen sufficiently, it runs the risk of curtailing the still-fragile economic recovery. To control exposure to the possibility of more-aggressive Fed action, and to reflect the fact that markets often discount rising rates before the first act of tightening, we are maintaining shorter average durations in most of the funds. In addition, on the municipal side we are primarily focused on owning state general obligation and revenue bonds that are backed by clearly identifiable income streams. Capital Core Municipal Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $211,601) $ Short-term investments, at value (cost: $25,970) Cash Receivables for: Sales of investments Sales of fund's shares – Interest Reimbursement from investment adviser 4 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 47 Investment advisory services 69 Other accrued expenses 13 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income Accumulated net realized loss Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ Capital Short-Term Municipal Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $90,008) $ Short-term investments, at value (cost: $38,265) Cash Receivables for: Sales of investments – Sales of fund's shares – Interest Reimbursement from investment adviser 6 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – 1 Investment advisory services 37 Other accrued expenses 5 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income (– ) 1 Accumulated net realized loss ) Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. Capital California Core Municipal Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $122,086) $ Short-term investments, at value (cost: $19,825) Cash Receivables for: Sales of investments Sales of fund's shares 7 Interest Reimbursement from investment adviser 3 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 4 Investment advisory services 41 Other accrued expenses 25 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income (–) 1 Accumulated net realized loss Net unrealized depreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. Capital California Short-Term Municipal Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $37,669) $ Short-term investments, at value (cost: $22,055) Cash Receivables for: Sales of investments – Sales of fund's shares 6 Interest Reimbursement from investment adviser 4 Total assets Liabilities: Payables for: Purchases of investments – Repurchases of fund's shares – Investment advisory services 17 Other accrued expenses 19 Total liabilities 36 Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income (–) 1 Accumulated net realized gain 28 Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. Capital Core Bond Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $227,787) $ Short-term investments, at value (cost: $26,256) Cash 89 Receivables for: Sales of investments Sales of fund's shares 16 Interest Reimbursement from investment adviser 4 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – 1 Investment advisory services 73 Other accrued expenses 15 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 4 Accumulated net realized loss ) Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ 1 Amount rounds to less than $1,000. Capital Global Equity Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $38,720) $ Short-term investments, at value (cost: $6,634) Cash 38 Foreign currency, at value (cost: $3) 3 Receivables for: Sales of investments 9 Sales of fund's shares – Dividends 61 Reimbursement from investment adviser 1 71 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Unified fees 21 Other accrued expenses 1 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 57 Accumulated net realized loss Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ Capital Non-U.S. Equity Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $24,343) $ Short-term investments, at value (cost: $4,260) Cash 19 Foreign currency, at value (cost: $10) 10 Receivables for: Sales of investments – Sales of fund's shares – Dividends 74 Reimbursement from investment adviser 1 75 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares – Unified fees 18 Other accrued expenses 2 Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 89 Accumulated net realized loss Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ Capital U.S. Equity Fund Statement of assets and liabilities at April 30, 2011 (unaudited) (dollars and shares in thousands) (except per share amounts) Assets: Investment securities, at value (cost: $70,529) $ Short-term investments, at value (cost: $5,100) Cash Receivables for: Sales of investments – Sales of fund's shares – Dividends Reimbursement from investment adviser 1 Total assets Liabilities: Payables for: Purchases of investments Repurchases of fund's shares 11 Unified fees 44 Other accrued expenses Total liabilities Net assets at April 30, 2011: $ Net assets consist of: Capital paid in on shares of beneficial interest $ Accumulated undistributed net investment income 52 Accumulated net realized gain Net unrealized appreciation Net assets at April 30, 2011 $ Shares outstanding: Net asset value per share: $ Capital Core Municipal Fund Statement of operations for the six months ended April 30, 2011 (unaudited) (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 37 Registration fees 17 Audit and tax fees 14 Transfer agent services 7 Trustees' compensation 5 Other 4 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized depreciation on investments Net realized loss and unrealized depreciation on investments Net decrease in net assets resulting from operations $ Capital Short-Term Municipal Fund Statement of operations for the six months ended April 30, 2011 (unaudited) (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 18 Registration fees 14 Audit and tax fees 14 Transfer agent services 5 Trustees' compensation 5 Other 1 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized depreciation on investments Net realized loss and unrealized depreciation on investments Net increase in net assets resulting from operations $ 44 Capital California Core Municipal Fund Statement of operations for the six months ended April 30, 2011 (unaudited) (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 22 Registration fees 6 Audit and tax fees 14 Transfer agent services 6 Trustees' compensation 5 Other 3 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized depreciation on investments Net realized loss and unrealized depreciation on investments Net decrease in net assets resulting from operations $ Capital California Short-Term Municipal Fund Statement of operations for the six months ended April 30, 2011 (unaudited) (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services 92 Administrative and accounting services 8 Registration fees 3 Audit and tax fees 14 Transfer agent services 4 Trustees' compensation 5 Other 5 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized gain on investments 37 Net unrealized depreciation on investments Net realized gain and unrealized depreciation on investments Net decrease in net assets resulting from operations $ Capital Core Bond Fund Statement of operations for the six months ended April 30, 2011 (unaudited) (dollars in thousands) Investment income: Income: Interest $ Fees and expenses: Investment advisory services Administrative and accounting services 36 Registration fees 17 Audit and tax fees 14 Transfer agent services 7 Trustees' compensation 5 Other 4 Total fees and expenses Reimbursement of fees Net fees and expenses Net investment income Net realized gain (loss) and unrealized appreciation (depreciation) on investments: Net realized loss on investments Net unrealized depreciation on investments Net realized loss and unrealized depreciation on investments Net decrease in net assets resulting from operations $ Capital Global Equity Fund Statement of operations for the month ended April 30, 2011 (unaudited)1 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $9) $ 77 Interest 1 78 Fees and expenses: Unified fees 21 Trustees' compensation 1 Legal fees – 2 Other – 2 Total fees and expenses 22 Reimbursement of fees Net fees and expenses 21 Net investment income 57 Net realized gain (loss) and unrealized appreciation (depreciation) on investments and currency: Net realized loss on investments Net realized loss on currency Net unrealized appreciation on investments and currency Net realized loss and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ 1 The Fund commenced operations on April 1, 2011. 2 Amount rounds to less than $1,000. Capital Non-U.S. Equity Fund Statement of operations for the month ended April 30, 2011 (unaudited)1 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $13) $ Interest 1 Fees and expenses: Unified fees 18 Trustees' compensation 1 Legal fees – 2 Other – 2 Total fees and expenses 19 Reimbursement of fees (1
